Name: Commission Regulation (EEC) No 1810/82 of 7 July 1982 amending Regulation (EEC) No 1079/82 opening a standing invitation to tender for the sale for export of olive oil held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 7 . 82 Official Journal of the European Communities No L 201 /21 COMMISSION REGULATION (EEC) No 1810/82 of 7 July 1982 amending Regulation (EEC) No 1079/82 opening a standing invitation to tender (or the sale (or export o ( olive oil held by the Italian intervention agency 1 . In Article 1 , first paragraph, the following indent shall be added : 'A quantity of about 4 000 tonnes of olive residue oil out of intervention purchases made during the 1981 /82 marketing year will be also put on sale from July 1982 at a rate of 1 000 tonnes per month for each quality, this latter quantity being increased the following month by any quantity of olive residue oil remaining unsold from the previous invitations to tender. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 141 3/82 (2), and in particular Article 12 (4) thereof, Whereas Commission Regulation (EEC) No 1079/82 (3) provided for the sale of some 9 000 tonnes of extra virgin olive oil by six monthly invitations to tender, the last of which took place at the end of October 1982 ; Whereas there exists the possibility of exporting olive residue oil ; whereas further sales should be provided for ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, 2. The following Article 3a is added : 'Article 3a 1 . With regard to olive residue oil tenders shall be made for an oil of 5 ° acidity. 2 . Where the oil awarded has a different degree of acidity from that for which the tender was submitted, the price to be paid shall be equal to the price tendered, reduced in accordance with the scale below :  above 5 ° up to 8 ° acidity : reduction of Lit 1 510 for each degree or frac ­ tion of degree of acidity above 5 ° ,  above 8 : HAS ADOPTED THIS REGULATION : additional reduction of Lit 1 887 for each degree or fraction of degree above 8 ° .' Article 1 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Regulation (EEC) No 1079/82 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . 0 OJ No L 162, 12. 6 . 1982, p . 6 . (3) OJ No L 125, 7 . 5 . 1982, p . 19 .